Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 10/10/2019. Currently, claims 1-22 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (Pub. No. US 2014/0091285 A1), herein Shin.
Regarding claim 1, Shin discloses a display comprising: a substrate 100; an array of pixels “I” that includes first and second organic light-emitting diode pixels, wherein the first organic light-emitting diode pixel includes a first patterned electrode 110 on the substrate and wherein the second organic light-emitting diode pixel includes a second patterned electrode 110 on the substrate; a pixel 
Regarding claim 2, Shin discloses the display defined in claim 1, wherein the laterally conductive layer is formed over and in direct contact with the pixel definition layer, the first patterned electrode, and the second patterned electrode (Shin: Figs. 1-14 and paragraphs [0044], [0053]).
Regarding claim 3, Shin discloses the display defined in claim 2, further comprising: an emissive layer 170 formed over the laterally conductive layer; and a common electrode 180 formed over the emissive layer (Shin: Figs. 1-14 and paragraphs [0044], [0046], [0061]).
Regarding claim 4, Shin discloses the display defined in claim 1, wherein the pixel definition layer has an upper surface and a sidewall surface and wherein the at least one discontinuity in the laterally conductive layer is created by a recess in the sidewall surface (Shin: Figs. 1-14 and paragraphs [0044], [0049]).

    PNG
    media_image1.png
    389
    604
    media_image1.png
    Greyscale

Regarding claim 5, Shin discloses the display defined in claim 1, wherein the pixel definition layer comprises at least first 130 and second 120 layers of material (Shin: Figs. 1-14 and paragraphs [0044], [0049], [0056]).
Regarding claim 6, Shin discloses the display defined in claim 5, wherein the pixel definition layer comprises the first layer of material 130, the second layer of material 120, and a third layer of material 160, wherein the first layer of material is formed from the same material as the third layer of material, and wherein the first layer of material is formed from a different material than the second layer of material (Shin: Figs. 1-14 and paragraphs [0044], [0049], [0056]).
Regarding claim 10, Shin discloses a display comprising: a substrate 100; an array of pixels “I” that includes first and second pixels, wherein the first pixel includes a first organic light-emitting diode and a first patterned electrode 110 on the substrate and wherein the second pixel includes a second organic light-emitting diode and a second patterned electrode 110 on the substrate; a common laterally conductive layer 180 that forms part of both the first and second organic light-emitting diodes; and a structure 120-130 interposed 
Regarding claim 13, Shin discloses the display defined in claim 10, wherein the structure comprises an insulating structure 120 and wherein the insulating structure has an upper surface with a first width and a lower surface with a second width that is smaller than the first width (Shin: Figs. 1-14 and paragraphs [0044], [0049], [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Kai et al. (Pub. No. US 2004/0119419 A1), herein Kai.
Regarding claim 9, Shin discloses the pixel definition layer having an upper surface and a sidewall surface with a curved recess in the sidewall surface (Shin: Figs. 1-14 and paragraphs [0044], [0049]). 
Shin does not specifically show the at least one discontinuity in the laterally conductive layer being created by a plurality of curves in the sidewall surface.
However, in the same field of endeavor, Kai teaches an organic display device wherein the bank BNK is created by a plurality of curves in the sidewall surface (Kai: Figs. 8C-8D and paragraphs [0126]-[0127]; There are two curves on each sidewall.), accordingly, the light emitting material layer and the counter electrode are not disconnected at a stepped portion between the end portion of the bank film or an upper surface of the pixel electrode and an upper surface of the bank film. That is, the light emitting material layer and the counter electrode 
Therefore, it would have been obvious to one of ordinary skill in the art to have the at least one discontinuity in the laterally conductive layer being created by a plurality of curves in the sidewall surface, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Nakatani et al. (Pub. No. US 2010/0181559 A1), herein Nakatani.
Regarding claim 15, Shin does not specifically show the structure comprises a trench in the substrate and wherein the common laterally conductive layer has a first portion formed over the first patterned electrode, a second portion formed over the second patterned electrode, and a third portion formed in the trench.  
However, in the same field of endeavor, Nakatani teaches an organic display device wherein the structure comprises a trench in the substrate and wherein the common laterally conductive layer 111 has a first portion formed over the first patterned electrode, a second portion formed over the second patterned electrode, and a third portion formed in the trench (Nakatani: Figs. 7A-8B and paragraphs [0066]-[0071], [0164]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the display defined in claim 10, wherein the structure comprises a trench in the substrate and wherein the common laterally conductive layer has a first .  

Allowable Subject Matter
Claims 7-8, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the first layer of material is formed from silicon dioxide, the second layer of material is formed from silicon nitride, and the third layer of material is formed from silicon dioxide, and wherein the second layer of material is interposed between the first layer of material and the third layer of material.
With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the pixel definition layer comprises the first layer of material, the second layer of material, and a third layer of material, wherein the first layer of material is interposed between the first patterned electrode and the second layer of material, wherein the second layer of material is interposed between the first layer of 
With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the structure comprises a conductive contact that is coupled to a bias voltage. Claim 12 is included likewise as it depends from claim 11.
With respect to claim 14, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the common laterally conductive layer has a first portion formed over the first patterned electrode, a second portion formed over the second patterned electrode, and a third portion formed over the insulating structure and wherein the third portion of the common laterally conductive layer is not electrically connected to the first and second portions of the common laterally conductive layer.
With respect to claim 16, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a control gate that is interposed between the first and second patterned electrodes Claims 17-22 are included likewise as it depends from independent claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

May 2, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813